Phoenix Light SF Ltd. v Merrill Lynch & Co., Inc. (2016 NY Slip Op 06771)





Phoenix Light SF Ltd. v Merrill Lynch & Co., Inc.


2016 NY Slip Op 06771


Decided on October 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2016

Renwick, J.P., Andrias, Saxe, Moskowitz, JJ.


653235/13 16611 16610

[*1] Phoenix Light SF Limited, et al., Plaintiffs-Appellants,
vMerrill Lynch & Co., Inc., et al., Defendants-Respondents.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Charles E. Ramos, J.), entered on or about October 8, 2014,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto filed October 7, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: OCTOBER 18, 2016
CLERK